Citation Nr: 0426810	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for the period 
prior to March 17, 2003 for aortic insufficiency.

2.  Entitlement to an evaluation greater than 30 percent for 
the period after March 17, 2003 for aortic insufficiency.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to December 
1958 and December 1962 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied a compensable rating for aortic insufficiency and 
denied entitlement to service connection for a back 
condition.  

In May 2003, the RO granted entitlement to service connection 
for a back condition, and assigned a 40 percent rating.  
Appellate action has not been initiated regarding that 
decision, therefore the Board no longer has jurisdiction over 
the issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  In that same decision, an increased rating of 30 
percent was assigned for aortic insufficiency, effective 
March 17, 2003.  As a 30 percent evaluation is not the 
maximum rating, available for this disability for the period 
prior to or after the effective date of the assignment of the 
30 percent rating, the appeal continues.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the file shows that the veteran receives ongoing 
treatment at VA hospitals in Waco, Texas during the winter 
months, and at Colorado Springs, Colorado from April to the 
late fall.  Currently, the claims file contains records from 
Waco dated from February 2002 to April 2002 and from December 
2002 to April 2003.  Therefore, records from Colorado Springs 
need to be obtained and associated with the file.  It is 
noted that VA's duty to assist the veteran includes obtaining 
relevant medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2003).  

In light of the foregoing, the case is REMANDED to the AMC 
for the following actions:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should obtain VA records that 
have not previously been obtained from VA 
facilities in Colorado Springs, Colorado.  
Current records from the facility in 
Waco, Texas should also be obtained.  All 
attempts to secure this evidence must be 
documented in the claims folder.  If, 
after making reasonable efforts to obtain 
named records the AMC is unable to secure 
same, the AMC must notify the veteran and 
(a) identify the specific records the AMC 
is unable to obtain; (b) briefly explain 
the efforts that the AMC made to obtain 
those records; and (c) describe any 
further action to be taken by the AMC 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

3.  After undertaking any other 
development deemed essential, the AMC 
should re-adjudicate the matters on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

